DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is subject to objection because of the following informalities. In the clause “movement parameters includes gaze data” the singular verb “includes” should be amended to the plural verb form “include”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,824,247. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are shown to be provisionally subject to nonstatutory double patenting rejections by comparing the claims of the current application with the claims of the copending application as shown below. The claims of the copending application anticipate the claims of the current application.

US Application No. 17/569,441
U.S. Patent No. 11,256,342
Claim 1: A method of predicting future positions and directions of one or more input devices in 3D spaces, comprising: at an electronic device having a display, one or more processors, and memory storing one or more programs configured for execution by the one or more processors: tracking, for a user performing a target acquisition movement within a 3D space, movement parameters of a plurality of input devices of the user; predicting, for the user, a region of interest within the 3D space, based on the movement parameters, wherein the region of interest includes a plurality of targets in close proximity; and predicting an endpoint of the target acquisition movement, within the region of interest.
Claim 1: A method of predicting future positions and directions of one or more input devices in 3D spaces, comprising: at an electronic device having a display, one or more processors, and memory storing one or more programs having instructions for: tracking, for a user performing a target acquisition movement within a 3D space, movement parameters of a plurality of input devices of the user; predicting, for the user, a region of interest within the 3D space, using a regression model, based on the movement parameters, wherein the region of interest includes a plurality of targets in close proximity; and predicting an endpoint of the target acquisition movement, within the region of interest, using a pointer facilitation technique.
Claim 2: wherein the plurality of input devices includes an eye tracking input device, each input device corresponds to a predefined input device type, and the movement parameters include gaze data from the eye tracking input device.
Claim 2: wherein the plurality of input devices includes an eye tracking input device, each input device corresponds to a predefined input device type, and the movement parameters include gaze data from the eye tracking input device.
Claim 3: wherein predicting the region of interest is performed using a regression model that represents coordination patterns between input channels of the plurality of input devices.
Claim 1: …predicting, for the user, a region of interest within the 3D space, using a regression model…

Claim 3: wherein the regression model represents coordination patterns between input channels of the plurality of input devices.
Claim 4: wherein the plurality of input devices includes an eye tracking input device, a head-mounted display (HMD), and a hand-held controller, and the coordination patterns describe coordination between eye, hand, and head movements of the user.
Claim 4: wherein the plurality of input devices includes an eye tracking input device, a head-mounted display (HMD), and a hand-held controller, and the coordination patterns describe coordination between eye, hand, and head movements of the user.
Claim 5: wherein the movement parameters include velocity profiles for the HMD and the hand-held controller, and a saccade velocity profile for the eye tracking device.
Claim 5: wherein the movement parameters include velocity profiles for the HMD and the hand-held controller, and a saccade velocity profile for the eye tracking device.
Claim 6: wherein predicting the endpoint of the target acquisition movement is performed by biasing a pointer facilitation technique to predict a goal target ray towards the region of interest.
Claim 6: wherein predicting the endpoint of the target acquisition movement is performed by biasing the pointer facilitation technique to predict a goal target ray towards the region of interest.
Claim 7: wherein the biasing is performed during an early ballistic phase of the pointer facilitation technique corresponding to a ballistic trajectory of eye, head, and hand movement of the user when moving from one target to the next.
Claim 7: wherein the biasing is performed during an early ballistic phase of the pointer facilitation technique corresponding to a ballistic trajectory of eye, head, and hand movement of the user when moving from one target to the next.
Claim 8: wherein predicting the region of interest is performed using a regression model that is trained based on collecting a set of movement parameters for the plurality of input devices for a plurality of users performing one or more target acquisition movements.
Claim 1: …predicting, for the user, a region of interest within the 3D space, using a regression model…

Claim 8: wherein the regression model is trained based on collecting a set of movement parameters for the plurality of input devices for a plurality of users performing one or more target acquisition movements.
Claim 9: selecting a candidate target from the plurality of targets based on predefined probabilities for presence of the plurality of targets in the 3D space.
Claim 9: selecting a candidate target from the plurality of targets based on predefined probabilities for presence of the plurality of targets in the 3D space.
Claim 10: dynamically adapting a control-display (C-D) ratio based on predicting the region of interest within the 3D space and/or the endpoint of the target acquisition movement.
Claim 10: dynamically adapting a control-display (C-D) ratio based on predicting the region of interest within the 3D space and/or the endpoint of the target acquisition movement.
Claim 11: predicting likelihood of targets to snap to a closest target in the region of interest.
Claim 11: predicting likelihood of targets to snap to a closest target in the region of interest.
Claim 12: wherein the plurality of input devices includes an eye tracking input device, and the movement parameters includes gaze data from the eye tracking input device, the method further comprising: predicting object depth for one or more targets within the region of interest based on the gaze data.
Claim 12: wherein the plurality of input devices includes an eye tracking input device, and the movement parameters includes gaze data from the eye tracking input device, the method further comprising: predicting object depth for one or more targets within the region of interest based on the gaze data.
Claim 13: An electronic device comprising: a display; one or more processors; and memory storing one or more programs having instructions for: tracking, for a user performing a target acquisition movement within a 3D space, movement parameters of a plurality of input devices of the user; predicting, for the user, a region of interest within the 3D space, based on the movement parameters, wherein the region of interest includes a plurality of targets in close proximity; and predicting an endpoint of the target acquisition movement, within the region of interest.
Claim 13: An electronic device comprising: a display; one or more processors; and memory storing one or more programs having instructions for: tracking, for a user performing a target acquisition movement within a 3D space, movement parameters of a plurality of input devices of the user; predicting, for the user, a region of interest within the 3D space, using a regression model, based on the movement parameters, wherein the region of interest includes a plurality of targets in close proximity; and predicting an endpoint of the target acquisition movement, within the region of interest, using a pointer facilitation technique.
Claim 14: wherein the plurality of input devices includes an eye tracking input device, each input device corresponds to a predefined input device type, and the movement parameters include gaze data from the eye tracking input device.
Claim 14: wherein the plurality of input devices includes an eye tracking input device, each input device corresponds to a predefined input device type, and the movement parameters include gaze data from the eye tracking input device.
Claim 15: wherein predicting the region of interest is performed using a regression model that represents coordination patterns between input channels of the plurality of input devices.
Claim 13: … predicting, for the user, a region of interest within the 3D space, using a regression model…

Claim 15: wherein the regression model represents coordination patterns between input channels of the plurality of input devices.
Claim 16: wherein the plurality of input devices includes an eye tracking input device, a head-mounted display (HMD), and a hand-held controller, and the coordination patterns describe coordination between eye, hand, and head movements of the user.
Claim 16: wherein the plurality of input devices includes an eye tracking input device, a head-mounted display (HMD), and a hand-held controller, and the coordination patterns describe coordination between eye, hand, and head movements of the user.
Claim 17: wherein the movement parameters include velocity profiles for the HMD and the hand-held controller, and a saccade velocity profile for the eye tracking input device.
Claim 17: wherein the movement parameters include velocity profiles for the HMD and the hand-held controller, and a saccade velocity profile for the eye tracking device.
Claim 18: wherein predicting the endpoint of the target acquisition movement is performed by biasing a pointer facilitation technique to predict a goal target ray towards the region of interest.
Claim 18: wherein predicting the endpoint of the target acquisition movement is performed by biasing the pointer facilitation technique to predict a goal target ray towards the region of interest.
Claim 19: wherein the biasing is performed during an early ballistic phase of the pointer facilitation technique corresponding to a ballistic trajectory of eye, head, and hand movement of the user when moving from one target to the next.
Claim 19: wherein the biasing is performed during an early ballistic phase of the pointer facilitation technique corresponding to a ballistic trajectory of eye, head, and hand movement of the user when moving from one target to the next.
Claim 20: selecting a candidate target from the plurality of targets based on predefined probabilities for presence of the plurality of targets in the 3D space.
Claim 20: selecting a candidate target from the plurality of targets based on predefined probabilities for presence of the plurality of targets in the 3D space.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0329515 A1 (“Clement”) teaches tracking and predicting user input device movement for contacting one of a plurality of regions in a three-dimensional environment. US 2016/0062470 A1 (“Pandey”) teaches predicting an input path and latching a selectable image.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148. The examiner can normally be reached M-F 9:45am-6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gene W Lee/Primary Examiner, Art Unit 2692